DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2007/0209739(Zhao), and further in view of Lin et al. US 2014/0017116 A1(Lin).
Zhao teaches a method for producing an Al-Mg-Si alloy product comprising the steps of direct chill casting of a thin slab Al-Mg-Si alloy, followed by a homogenizing treatment, then a cold rolling step into a final gauge, then a solution treatment to dissolve substantially all of the Mg2Si precipitates, then a water quenching step, then an artificial aging step[0019-0043].
Regarding claims 1-20, Zhao’s Al-Mg-Si alloy applies to the claimed Al alloy composition as follows:


Instant Claims
Zhao
Si
0.30-0.53
0.30-1.20
Mg
0.50-0.65
0.30-1.00
Cu
0.05-0.24
0.05-0.70
Mn
0.05-0.14
0.05-0.50
Fe
0.05-0.25
0.05-0.50
Ti
Up to 0.15
0.005-0.10
Zn
Up to 0.15
-
Zr
Up to 0.15
0.005-0.40
V
Up to 0.04
-
Cr
Up to 0.04
-
Other elements
Up to 0.10 each Up to 0.30 total
Impurities
Al
Balance
Balance


However, Zhao does not explicitly teach the claimed Mg:Si ratio.
	Lin teaches a 6XXX series aluminum alloy having a Mg/Si ratio of 1.30-1.75 [0007].
	Regarding claims 1-20, it would have been obvious to one of ordinary skill in the art to have incorporated the Mg/Si ratio of 1.30-1.75 as taught by Lin into the Al-Mg-Si alloy of Zhao in order to improve strength and/or fatigue resistance properties as taught by Lin[0007].
Additionally, the Al-Mg-Si alloy composition as taught by Zhao overlap the claimed 6XXX series Al alloy composition.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed alloying elements amount ranges from the disclosed range of Zhao in view of Lin would have been obvious to one skilled in the art since Zhao in view of Lin teaches the same utilities in their disclosed alloying element amount ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733